Title: 16th.
From: Adams, John Quincy
To: 


       Charles went to Boston this morning, and return’d at night. After prayers I went with Cranch to Mr. Williams’s. We walk’d with the young Ladies. Miss Frazier from Boston was of the party: she appears sensible and agreeable. We went and viewed Mr. Brattle’s gardens, and ponds and other conveniences, which his ingenuity has invented for the gratification of his sensuality. This man, who enjoys an handsome estate has pass’d his whole life in studying how to live; not in a moral but in a physical sense. The ladies were disappointed when they found he had very few flowers in his garden, but it was observ’d that he was so much engaged in the service of his palate, that he could have no leisure to give his attention to any one sense in particular.
       After we return’d to College I pass’d the remainder of the evening at Cranch’s chamber.
       Samuel Willard of Stafford in Connecticut, will be 21 the 26th. of next December. He was about two years and an half at Dartmouth college, and entered at this University, about a fortnight after me. He has never been much used to what is called genteel company, and is somewhat awkward in his address, which sometimes makes him an object of merriment among his satirical class-mates. His genius is not of the first rate, and his acquirements are not very extensive; he is said how ever to be a very good mathematical scholar: and in the languages he is not deficient. If he is not in wit, a man, he may at least be said to be, in “simplicity a child.” Mediocrity is his sphere and will ever remain so.
       
      